            Case 1:20-cv-00880-AWI-SAB Document 20 Filed 09/24/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CYNTHIA HOPSON,                                    Case No. 1:20-cv-00880-AWI-SAB

12                   Plaintiff,                         ORDER VACATING ALL DATES AND
                                                        MATTERS AND REQUIRING PLAINTIFF
13           v.                                         TO FILE DISPOSITIONAL DOCUMENTS
                                                        WITHIN SIXTY DAYS
14   J.C. PENNEY COMPANY, INC., et al,
                                                        (ECF No. 19)
15                   Defendants.

16

17          On September 24, 2020, Cynthia Hopson (“Plaintiff”) filed a notice that this matter has

18 settled and requested sixty days in which to file dispositive documents.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1.      All pending dates and matters are vacated; and

21          2.      Plaintiff shall file dispositional documents within sixty (60) days of the date of

22                  entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        September 24, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
